              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT W. MAUTHE, MD, PC,                       CIVIL ACTION
individually and as the representative
of a class of similarly-situated persons,
              Plaintiff,
       v.                                       No. 18-1968

ITG, INC., et al.,
           Defendants.

                                     ORDER

      AND NOW, this 29th day of August 2019, upon consideration of

Defendants' Motions to Dismiss the Amended Complaint (ECF Nos. 72 & 73),

Plaintiffs Response (ECF No. 74), Defendants' Replies (ECF No. 75 & 76), and in

accordance with the accompanying Memorandum, it is hereby ORDERED that

Defendants' Motions to Dismiss the Amended Complaint (ECF Nos. 72 & 73) are

GRANTED with prejudice.
